Case: 21-51095     Document: 00516356179         Page: 1     Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 14, 2022
                                No. 21-51095                            Lyle W. Cayce
                            consolidated with                                Clerk
                                No. 21-51101
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Carmen Barajas-Salvador,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-419-1
                            USDC No. 4:21-CR-521-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51095      Document: 00516356179          Page: 2    Date Filed: 06/14/2022




                                        No. 21-51095
                                      c/w No. 21-51101

          Jose Carmen Barajas-Salvador appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2) as well as the
   judgment revoking his term of supervised release for a prior offense. He has
   not briefed, and has therefore abandoned, any challenge to the revocation of
   supervised release or his revocation sentence. See United States v. Reagan,
   596 F.3d 251, 254–55 (5th Cir. 2010).
          For the first time on appeal, Barajas-Salvador contends that the
   enhancement of his illegal-reentry sentence pursuant to § 1326(b) is
   unconstitutional because the fact of a prior conviction was not charged and
   proved beyond a reasonable doubt. He has filed an unopposed motion for
   summary disposition and a letter brief explaining that he raises this issue only
   to preserve it for further review and conceding that it is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Barajas-Salvador’s motion
   is GRANTED, and the judgments of the district court are AFFIRMED.




                                           2